      3:18-cv-02078-MGL        Date Filed 01/31/20       Entry Number 52      Page 1 of 2




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 PLANNED PARENTHOOD SOUTH                            }
 ATLANTIC, et al.,                                   }
                                                     }
                                      Plaintiffs,    }           Case No. 3:18-cv-2078-MGL
                                                     }
                vs                                   }
                                                     }
 JOSHUA BAKER,                                       }
                                                     }
                                      Defendant.     }


                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Plaintiffs, through undersigned counsel, move this Court for summary judgment

pursuant to Fed. R. Civ. Proc. 56 on Count I of the Complaint.

       As is more fully explained in the accompanying memorandum of law, summary judgment

is warranted because, as a matter of law, Defendant’s termination of PPSAT’s Medicaid provider

agreement violates the right of Plaintiff Julie Edwards to obtain family planning and other

preventive health care services from the qualified provider of her choosing under 42 U.S.C. §

1396a(a)(23).

       Plaintiffs ask this court to: 1) issue a declaratory judgment that Defendant’s decision to

terminate PPSAT from Medicaid violates the Medicaid Act and is therefore void and of no effect;

and 2) issue a permanent injunction enjoining Defendant and his agents, employees, appointees,

delegates, and successors from terminating PPSAT from Medicaid based on PPSAT’s lawful

provision of abortion care or for any other reason unrelated to its professional competence to

provide medical care.

       This Motion is based upon Plaintiffs’ Complaint for Injunctive and Declaratory Relief—

Class Action and the memorandum of law filed herewith.
3:18-cv-02078-MGL       Date Filed 01/31/20      Entry Number 52          Page 2 of 2




 Respectfully submitted this 31st day of January 2020:


                                           /s/ M. Malissa Burnette
                                           M. Malissa Burnette (Fed. Bar. No. 1616)
                                           Kathleen McDaniel (Fed. Bar. No. 10139)
                                           Burnette Shutt & McDaniel, PA
                                           912 Lady Street, Second Floor
                                           Columbia, SC 29201
                                           803-904-7913
                                           mburnette@burnetteshutt.law
                                           kmcdaniel@burnetteshutt.law

                                           Alice Clapman*
                                           Planned Parenthood Federation of America
                                           1110 Vermont Ave., NW, Suite 300
                                           Washington, DC 20005
                                           (202) 973-4862
                                           alice.clapman@ppfa.org

                                           Attorneys for the Plaintiffs

                                           *Admitted pro hac vice
